DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 03/09/2022, this is a Notice of Allowance, wherein claims 1-17, and 19-21 are currently allowed in the instant application.
1. – It is noted that applicant have amended claims 1, 3-9, 11-17, 19.
2. – It is noted that applicant has canceled claim 18.
3. – It is noted that applicant has added new claim 21.
                        Allowable Subject Matter
After a further search and thorough examination of the present application, claims 1-17, and 19-21 are found to be allowable in view of the Applicant’s arguments and amendments filed on 03/09/2022 (see Applicant’s remarks, pages 8-12).
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning.
The present application is directed to a non-obvious improvement over the following prior art references:
US 2002/0158599 to Fujita et al - which is directed to [0375] The segmentation unit 132 make a segmentation of an image signal, for example, a segmentation according to colors. The "segmentation" is to identify an area in an image and examine features of the area or map the features in a feature space. The segmentation permits to differentiate between a target object and a background in a pick-up image. An image signal thus segmented by the segmentation unit 132 is supplied to a downstream target object detector 133. [0376] The target object detector 133 detects (identifies) a remarkable portion (target object) from the image information segmented as in the above. The detector 133 detects, for example, a moving portion, that is, a portion varying with the time elapse, as a target object from the segmented image information when the portion fulfills a certain requirement.

Thus, it is found that the application is now in condition for allowance.
Claims 1-17, and 19-21 are allowable over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664